NOTICE OF ALLOWABILITY
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on August 24, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks and declaration under 37 CFR 1.132 filed on August 24, 2021 in response to the non-final rejection mailed on March 9, 2021 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Sequence Compliance
In view of the applicant’s instant remarks, the requirements for a sequence listing have been perfected. 

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Hui Wauters on October 15, 2021.


14.	(Currently Amended)  A method for measuring endotoxin in a test specimen, the method comprising 
a step of mixing the Factor C protein according to claim 2, Factor B, Pro-clotting enzyme, and t-butoxycarbonyl-leucyl-glycyl-arginyl-pNA (Boc-Leu-Gly-Arg-pNA), and the test specimen, and 
a step of measuring the release of pNA, thereby measuring endotoxin in the test specimen
18.	(Canceled)  

Claim Rejections - 35 USC § 103
The rejection of claims 1-9, 12, 13, and 19-23 under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 5,858,706; cited on the IDS filed on April 30, 2019; hereafter “Ding”) in view of 
Current Protocols in Molecular Biology (1993) 16.23.1-16.23.13, John Wiley and Sons, Inc., 2002 (cited on the IDS filed on June 17, 2020; hereafter “Current Protocols”) and
Thomas et al. (J. Pharm. Tox. Methods 51:187-200, 2005; cited on the IDS filed on February 3, 2021; hereafter “Thomas”), and 
as evidenced by Mizumura et al. (WO 2012/118226 A1; cited on the IDS filed on April 30, 2019; hereafter “Mizumura”)


Election/Restrictions
Claim 2 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 14-17, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on April 17, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined invention, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
J. Biol. Chem. 282:3962-3967, 2007, cited on the IDS filed on June 17, 2020) discloses truncated fragments of a Factor C recombinantly expressed using a HEK293 cell as an expression host. The truncated fragments, while disclosed as having LPS binding activity, do not have Factor C protease activity. As described in the prior-filed application 14/650,767 (see applicant’s remarks at pp. 13-14 of the response filed on March 16, 2017 and Final rejection mailed on April 13, 2017 at the paragraph bridging pp. 7-8), the claims of this application recite “having activity of Factor C”. According to the instant specification, “the activity of Factor C refers to such an activity that the Factor C is activated in the presence of endotoxin to convert Factor B into activated Factor B” (specification at p. 36, paragraph [0028]), which is considered to encompass both LPS binding activity and protease activity of Factor C. As such, Koshiba does not disclose a Factor C protein having activity of Factor C as defined according to the specification.  
The prior art of record also discloses a Factor C protein recombinantly produced using a CHO cell as an expression host (see, e.g., Ding, supra) and discloses CHO DG44 cells and HEK293 cells as expression hosts for recombinant protein production (see, e.g., Current Protocols and Thomas, supra). However, the applicant has met the burden of establishing an unexpected result and the applicant’s unexpected result is deemed sufficient to rebut a prima facie case of obviousness and the Factor C protein and methods of claims 1-9, 12-17, and 19-24 are allowable over the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656